 Case 1:20-cv-00152-WJM Document 5 Filed 01/22/20 USDC Colorado Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO
                        Byron G. Rogers United States Courthouse
                                1929 Stout Street, C450
                                 Denver, Colorado 80294

 LEWIS T. BABCOCK                                                                303-844-2527
   Judge



                                       January 22, 2020



                                       MEMORANDUM


TO:           Jeffrey Colwell, Clerk

FROM:         Judge Babcock                     s/LTB

RE:           Civil Action No. 20-cv-00152
              USA v. Diploma, Princeton University, et al




Exercising my prerogative as a senior judge, I request that this case be reassigned.




LTB/jp
